Case 20-14391   Doc 1-1   Filed 07/23/20   Entered 07/23/20 09:34:43   Desc Document
                              Continued    Page 1 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20   Entered 07/23/20 09:34:43   Desc Document
                              Continued    Page 2 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20   Entered 07/23/20 09:34:43   Desc Document
                              Continued    Page 3 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20   Entered 07/23/20 09:34:43   Desc Document
                              Continued    Page 4 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20   Entered 07/23/20 09:34:43   Desc Document
                              Continued    Page 5 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20   Entered 07/23/20 09:34:43   Desc Document
                              Continued    Page 6 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20   Entered 07/23/20 09:34:43   Desc Document
                              Continued    Page 7 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20   Entered 07/23/20 09:34:43   Desc Document
                              Continued    Page 8 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20   Entered 07/23/20 09:34:43   Desc Document
                              Continued    Page 9 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20 Entered 07/23/20 09:34:43   Desc Document
                              Continued Page 10 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20 Entered 07/23/20 09:34:43   Desc Document
                              Continued Page 11 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20 Entered 07/23/20 09:34:43   Desc Document
                              Continued Page 12 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20 Entered 07/23/20 09:34:43   Desc Document
                              Continued Page 13 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20 Entered 07/23/20 09:34:43   Desc Document
                              Continued Page 14 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20 Entered 07/23/20 09:34:43   Desc Document
                              Continued Page 15 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20 Entered 07/23/20 09:34:43   Desc Document
                              Continued Page 16 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20 Entered 07/23/20 09:34:43   Desc Document
                              Continued Page 17 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20 Entered 07/23/20 09:34:43   Desc Document
                              Continued Page 18 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20 Entered 07/23/20 09:34:43   Desc Document
                              Continued Page 19 of 20
Case 20-14391   Doc 1-1   Filed 07/23/20 Entered 07/23/20 09:34:43   Desc Document
                              Continued Page 20 of 20
